DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 8, 2021.
Information Disclosure Statement
The IDS received on June 8, 2021 is proper and is being considered by the Examiner.  The IDS was received with the fee under 37 CFR 1.17(p).
Claim Rejections - 35 USC § 112
The new matter rejection of claims 30-48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on December 9, 2020 is withdrawn in view of the arguments presented in the Amendment received on June 8, 2021.
In particular, paragraph [0091] and Figure 4 disclosure and Applicants’ arguments presented on page 9 have been found to be persuasive.

Claim Rejections - 35 USC § 103
The rejection of claims 30-33, 37-39, 41-44, and 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleinikov, A.V. (US 2010/0124767 A1, published May 20, 2010) in view of Crea (U.S. Patent No. 4,888,286, issued December 19, 1989) and Lanthrop et al. (US 2007/0009928 A1, published January 2007), made in the Office Action mailed on December 9, 2020 is withdrawn in view of the arguments presented in the Amendment received on June 8, 2021.

In conjunction with Crea nor Lantrhrop et al. failing to suggest or teach such an embodiment, the rejection must be withdrawn.

The rejection of claims 34-36 and 45-47 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleinikov, A.V. (US 2010/0124767 A1, published May 20, 2010) in view of Crea (U.S. Patent No. 4,888,286, issued December 19, 1989) and Lanthrop et al. (US 2007/0009928 A1, published January 2007), as applied to claims 30-33, 37-39, 41-44, and 48 above, and further in view of Carr et al. (Nucleic Acids Research, 2004, vol. 32, no. 30, e162, pages 1-9; IDS ref), made in the Office Action mailed on December 9, 2020 is withdrawn in view of the arguments presented in the Amendment received on June 8, 2021.
As discussed above, the deficiency of Oleinikov, Crea and Lanthrop et al. is not rectified by Carr et al.


As discussed above, the deficiency of Oleinikov, Crea and Lanthrop et al. is not rectified by Rothberg et al.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 10, 2021
/YJK/